ORDER
PER CURIAM.
Myron Frederick Buchanan, Sr., appeals from the trial court’s judgment entered upon a jury verdict convicting him of one count each of first-degree statutory sodomy, first-degree child molestation, and furnishing or attempting to furnish pornographic material to a minor. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no plain error. Rule 30.20;1 State v. Nylon, 311 S.W.3d 869, 884 (Mo. App. E.D. 2010). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).

. All rule references are to Mo. R. Crim. P. 2014.